Citation Nr: 1235862	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active military duty from May 1970 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied a claim for service connection for depression.  

In October 2009, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript is in the file and has been reviewed.  

The Board finds in light of Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the current claim includes all psychiatric disabilities.  The claim has been restyled on the title page accordingly.  

The Veteran's Virtual VA file has been reviewed, to include recently uploaded VA medical records.  

This claim was remanded in December 2009, March 2011, and August 2011.  The claim was remanded in August 2011 for a VA examination; this was accomplished.  There has been substantial compliance with the last remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a mood disorder is related to active service.  



CONCLUSION OF LAW

The criteria for service connection for a mood disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

As the Board's decision to grant the claims for service connection constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has stated before as well that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

The Board finds this claim to be in equipoise because the Veteran's statements have been slightly inconsistent, but the VA examiner found that the diagnosed mood disorder was related to service.  As a result, the claim for service connection for a mood disorder will be granted.  

The Veteran contended in his August 2004 claim that his current depression began while he was in service and has continued since service.  He explained that when he was drafted in May 1970, he was drug free but by the end of basic training he was using a variety of drugs.  He said his time in service was "a complete and total downward slide."  In his July 2006 statement, he contended that following separation from service, he was unable to return to his previous mental state of well being and spent many years living on a remote farm.  He contends that he was never cut out to be a soldier and therefore, his experiences in service have caused or contributed to his current depression.  

At the October 2009 Board hearing, the Veteran said at that depression had a lot to do with his physical ailments (some of which he was claiming service connection for at the time and were later denied), which started to worsen about five years before he stopped working.  (Transcript, pp 17-18.)  

Service treatment records and service personnel records do not reflect any symptoms or reports of depression or any other psychiatric condition.  At separation, the Veteran denied freq trouble sleeping, depression or excessive worry and nervous trouble of any sort.  The Veteran had no foreign service.  

The evidence shows the Veteran sought counseling at the Vet Center in January 1987 for alcohol abuse, but failed to follow up.  In October 2000, the Veteran was admitted to a private hospital for chronic obstructive pulmonary disease (COPD) and diffuse encephalopathy was noted at that time.  In January 2004, the Veteran was again admitted to the same hospital with another bout of acute COPD; a history of insomnia and anxiety was noted.  A January 2004 VA social work note shows the Veteran complains of depression and anxiety.  In March 2004, a VA problem list shows depressive disorder was diagnosed.  

In December 2006, a VA mental health record shows the Veteran reported that he hasn't been the same since military service.  He described a long history of depression.  He requested counseling, medication adjustment and help with problem solving.  He had a private psychiatrist or therapist several years ago.  In January 2007, a VA initial psychiatric record showed a diagnosis of Axis I depressive disorder with a past history of substance abuse in remission.  He reported homelessness in 1982 for a period when he "hit bottom" from drugs and drinking.  

The Veteran's sister also mentioned this period of the Veteran's life in a January 2011 statement.  Her letter focuses on multiple disabilities of the Veteran, but she did say after service no one heard from her brother very often; he had apparently written to their mother stating that he was living in a farmhouse in Iowa.  In 1982, he contacted their mother because he was homeless and living under a bridge in Colorado.  The sister described the Veteran as having "social problems" but said he had been sober for the past ten years.  She said he was currently severely depressed to the point of rarely seeing or talking to anyone.  

In September 2007, a Social Security Administration (SSA) disability determination showed a primary diagnosis disorders of back with a secondary diagnosis of osteoarthrosis and allied disorders.  In October 2007, a letter written by a private pain clinic chiropractor noted that mental or social issues did not appear to be a problem for the Veteran.  

Finally several VA records show the Veteran consistently reported a long-term history of pain and depression.  A July 2008 VA record described the present mental illness as depression secondary to chronic pain and loss of function, but a February 2009 VA record shows the Veteran said he had depression since service.  

The Veteran was given a VA examination in September 2011.  The examiner reviewed the claims file as well as VA progress notes.  The Veteran complained that he could not socialize or be around people.  He said he had no disciplinary problems in service, but his things were stolen from him and he was harassed in basic training.  He also complained of racism but there was no overt violence.  He had painful negative memories of the military in general.  He traced all negative aspects of life back to the military, reporting that since that time he felt distressed chronic feelings of depression and anhedonia.  He had been in intermittent treatment with VA since 1993, focused primarily on depression.  He did have a history of polysubstance abuse and incarceration.  He had never been fired from any construction jobs, but had a great deal of flexibility from his bosses adapting to his medical problems.  

It was noted at the examination his mood and affect were flat and depressed.  The DSM-IV diagnosis was Axis I, mood disorder not otherwise specified and a history of polysubstance abuse in sustained recovery.  

The examiner initially stated that it was at least as likely as not that the Veteran suffered a mood disorder not otherwise specified which was caused or exacerbated by military service.  For support, the examiner said there were no clinically significant periods of symptom remission.  His polysubstance abuse history had no residual impairment and could not be etiologically related to the current problems.  The Veteran had reported a long history of brief atypical mood swings.  He was currently socially isolated and depressed.  

In a June 2012 addendum, the examiner basically restated his earlier opinion (with no further comment or support).  In a July 2012 addendum, he again restated his opinion (this time saying "it is more likely than not that" that the mood disorder was caused or "exaggerated beyond its normal course of progression by his military service") and highlighted that no significant periods of remission were noted and the clinical impression was supported by the Veteran's self-report, treatment history, substance abuse history, and note of psycho-social history since military service.  

The Board finds that claim for service connection for a psychiatric disability is in equipoise.  The Veteran's statements were inconsistent at the October 2009 Board hearing because he essentially said he thought his depression was due to his current physical problems while in his initial claim and at other points he claimed he had depression due to service.  It is plausible that the Veteran simply meant his current mental health was impacted by other physical disabilities but he always had mental health symptoms since service.  The Veteran is competent to describe his mental health symptoms.  See 38 C.F.R. § 3.159(a)(2).  Even with this competence, the service treatment records show he denied symptoms at separation, which is inconsistent with the assertion that he had symptoms since service.  Caluza v. Brown, 7 Vet. App. at 511.  The inconsistency undercuts the Veteran's testimony.  

Finally, another factor weighing against the claim is the October 2007 pain clinic record showing no observable mental or social issues (written by a chiropractor).  The Board recognizes a chiropractor's opinion on such a matter would not normally be solicited and that this opinion was not necessarily a clinical one.  This statement is assigned less weight.  

On the other hand, the Veteran's sister appears to have known the Veteran all her life and is competent to state what she has observed about him.  See 38 C.F.R. § 3.159(a)(2).  The Board finds hers statements were consistent with others in the file, including the Veteran's statements about being homeless in 1982.  Her statements are assigned great weight.  

The medical records in the file (to include VA treatment and private records) do tend to show ongoing mental health issues since the late 1980s.  

Additionally, the Board finds the VA examiner's opinion to be the most probative in the file.  The examiner clinically evaluated the Veteran, interviewed him and provided support for the opinion that it was at least as likely as not or more likely that the mood disorder was related to service.  This opinion is based on all of the evidence in the file and is supported by the sister's statement.  Although the Veteran was inconsistent at the hearing, the Board finds the claim is still at least in equipoise.  

Given the evidence, the Board will grant service connection for this claim under the benefit of the doubt rule.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a mood disorder is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


